Citation Nr: 1025467	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating by reason of individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania that, in 
relevant part, denied entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran is presently service connected for chronic 
schizophrenia, rated 50 percent disabling; traumatic of arthritis 
of the left metatarsal joint, rated 20 percent disabling from May 
7, 2007 until October 8, 2008, and 30 percent disabling 
thereafter; and a scar, status post (s/p) surgical repair of a 
fracture of the left foot, associated with traumatic arthritis of 
the left metatarsal joint.  The Veteran's combined disability 
rating was 60 percent prior to October 9, 2008 and 70 percent 
beginning October 9, 2008.

2.  Prior to October 9, 2008, the Veteran did not meet the 
schedular requirements for a TDIU rating.

3.  The evidence did not show that the Veteran was unable to 
perform any substantially gainful employment solely as a result 
of his service connected disabilities at any time relevant to 
this appeal.


CONCLUSION OF LAW

The criteria for entitlement to TDIU were not met at any time 
relevant to this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in May 2008, prior to 
the initial adjudication of his claim, which explained what the 
evidence needed to show in order to be granted TDIU.  The May 
2008 letter also explained VA's duty to assist the Veteran with 
obtaining evidence in support of his claim and explained the 
manner whereby VA assigns disability ratings and effective dates.

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, 
private treatment records, documents pertaining to the Veteran's 
disability benefits in Germany, and the Veteran's written 
contentions.  The Veteran also underwent VA contract orthopedic 
and psychiatric examinations in September 2007, shortly before he 
filed the instant claim.  His feet were reexamined at a February 
2009 VA contract examination.  

For the reasons set forth above, the Board finds that VA 
satisfied its duty to assist the Veteran with respect to this 
claim.

II.  TDIU

The Veteran contends that he is unable to work due to his service 
connected disabilities.  In his notice of disagreement dated in 
April 2008 the Veteran contended that he struggled with 
psychiatric problems since his discharge from the military and 
that it "caused a decrease in [his] ability to maintain a steady 
job and to be active in [his] daily routine activities."

The Veteran is presently service connected for chronic 
schizophrenia, rated 50 percent disabling; traumatic of arthritis 
of the left metatarsal joint, rated 20 percent disabling from May 
7, 2007 until October 8, 2008, and 30 percent disabling 
thereafter; and a scar, s/p surgical repair of a fracture of the 
left foot, associated with traumatic arthritis of the left 
metatarsal joint.  The Veteran's combined disability rating was 
60 percent until October 8, 2008 and 70 percent beginning October 
9, 2008.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a).

Additionally, it "is the established policy of the [VA] that all 
Veterans who are unable to secure and follow a substantially 
gainful employment by reason of service connected disabilities 
shall be rated totally disabled.  Therefore, rating boards should 
submit to the director, Compensation and Pension service, for 
extraschedular consideration all cases of Veterans who are 
unemployable by reason to service connected disabilities but who 
are unable to meet the [percentage standards set forth above.]"  
38 C.F.R. § 4.16(b)

In this case, the Veteran did not meet the schedular criteria for 
TDIU prior to October 9, 2009.  Beginning October 9, 2009, the 
Veteran met the schedular criteria for TDIU.  30 C.F.R. § 
4.16(a).

Where a Veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  Rather, the question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment.  To make this determination, 
the Veteran's level of education and previous work experience may 
be considered, but not his age or any impairment caused by non 
service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of 
Veterans Appeals (Court) observed that the regulations governing 
the award of benefits for individual employability are 
"apparently conflicting as to whether an objective ('average 
person') or subjective ('the veteran') standard applies in 
determining 'unemployability' in a particular case."  Id at 167.  
The VA General Counsel addressed the Court's concern in a 
precedential opinion, concluding that Veterans who are unable to 
secure and follow any substantially gainful occupation as the 
result of their service-connected disabilities, viewed in light 
of their individual circumstances, but without regard to age, 
should be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Further, the General Counsel clarified that the 
term 'unemployability' is synonymous with 'inability to secure 
and follow a substantially gainful occupation.' VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 100%, 
and only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown,  7 Vet. 
App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides." Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that 
"[m]arginal employment shall not be considered substantially 
gainful employment."

The Moore court cited the following language from Timmerman v. 
Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United 
States Court of Appeals for the Eighth Circuit addressed 
unemployability in the Social Security disability context: 
It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

In this case, the evidence shows that the Veteran was 
hospitalized with prostate cancer, renal failure, arterial 
hypertonia, and "manifest syndrome" (a German term evidently 
referring to manic states) which was previously diagnosed as 
schizoaffective disorder.  During his hospitalization the Veteran 
reported that his last job was as a truck driver but that he was 
let go after a motorcycle accident that occurred in 2003.  The 
discharge report noted that the Veteran's manic phases caused 
"distinct restrictions in everyday life" because the Veteran 
forgot the time and left tasks incomplete.  However, the Veteran 
reported that he was formally able to work.  He was able to care 
for himself.  The Veteran was assessed to be able to complete 
"medium difficult tasks without essential restriction" for at 
least 6 hours per day.  The discharge summary also concluded that 
Veteran's last job as a truck driver was "again possible after 
successful psychiatric treatment."  Earlier treatment records 
referred to the Veteran as "psychosis free" and balanced on 
medication.  

In July 2007 the Veteran was examined with respect to his 
disabilities of the feet and his psychiatric disorder.  With 
respect to the Veteran's feet, at the time of the examination the 
Veteran had a free and fluid gait pattern without any 
pathological movement components or gait pattern disorder.  He 
did not use any orthopedic aids and he was able to squat and 
stand on his tiptoes and his heels.  

The Veteran had a non-inflamed 11 millimeter scar over his 
lateral malleolus and his left mid foot.  There was an increased 
circumference of both of the Veteran's ankles with edema that was 
worse on the left side.  There was mild pain to pressure over the 
ventral and medial left joint part.  There was pain with pressure 
on the medial malleolus region over the course of the 1 N 
tibialis.  The lateral malleolus was sensitive to pressure on 
both sides.  There was mild fibular ligament insufficiency.

The Veteran's left foot had significant pes valgus deformity with 
flattening of the longitudinal index.  There was left-emphasized 
expansion in the fore and mid foot.  There were significant 
calluses on the lateral portion of the heel on the plantar side.  
There was mild pressure pain at the Achilles tendon in the distal 
insertion region over the calceneus.  There was intense mid-foot 
torsion pain on the left.  There was also pain on flexion with 
restriction of left foot flexion and extension.

The Veteran had 0-35 degrees of passive and active extension and 
flexion of his upper left ankle which decreased to 0-30 degrees 
with repetition (as opposed to 0-40 degrees on the right).  He 
had 15-0-20 degrees of passive pronation and supination on the 
left and 12-0-18 degrees of active pronation and supination; this 
decreased to 10-0-15 with repetition.  This was also less than 
the Veteran's range of motion on his right side.  

The examiner diagnosed a calceneus foot deformity and s/p 
surgical treatment of a left mid-foot luxation with posttraumatic 
arthritic changes and function and load restriction.  

A psychiatric examination performed the same day included a 
review of the Veteran's recent history, including a 
rehabilitation report from April 2006 that noted that, at 
discharge, the Veteran was "employment capable" with work 
renewal expected to start in May 2006.  The Veteran's recent 
history included diagnoses of schizoaffective disorder and 
bipolar disorder.  

At the interview, the Veteran related that he spent his days 
going into the city or visiting friends and watching television.  
He was capable of running his household and had his own 
apartment.  Occasionally, he spent the evening with friends.  The 
Veteran related that he had an 11th grade education and that he 
held various jobs, most often as a truck driver, after his 
military service.  The Veteran had not worked since being 
involved in a serious motorcycle accident that occurred in 2003 

A neurological examination was normal.  At the examination, the 
Veteran was adequately groomed, friendly, and attentive.  His 
intellectual functioning was consistent with his level of 
education.  There were no deficits in memory or cognition.  The 
Veteran appeared relaxed during the examination and displayed a 
full affective range.  

The Veteran reported a history of 4 manic episodes and no 
depressed episodes.  The examiner noted that no psychiatric 
abnormalities were identified at the examination.  However, the 
examiner's review of the Veteran's treatment and disability 
records suggested that the Veteran had bipolar disorder although 
it was not evident upon examination.  The examiner noted that it 
was possible that the Veteran's bipolar disorder played a role in 
the Veteran's failure to return to work after his motorcycle 
accident.  The examiner noted that, in contrast to schizophrenic 
psychosis, with bipolar disorder favorable courses are possible 
and a patient may be virtually without restrictions when not 
experiencing a manic or depressed phase.  

The examiner concluded that the Veteran was probably unable to 
perform "very responsible occupations."  However, it was 
"entirely possible" that the Veteran could "carry out an 
occupation with low demands on psychosocial endurance."  The 
examiner assessed the Veteran's work restrictions to be at the 
least mild, and at the most moderately severe.  

The Veteran's feet were reexamined in February 2009.  At that 
time, the Veteran reported that he could not walk longer than 400 
yards or stand more than 5 minutes.  His left foot swelled with 
exertion.  The Veteran reported that he had left foot pain daily.  
The Veteran reported left foot pain at rest that was 4-5 out of 
10 in intensity.  After walking a quarter of a mile, his left 
foot pain increased to 10 out of 10 on his left side.  The 
Veteran also reported significant pain on exertion with respect 
to his non-service connected right foot.  His foot pain was 
alleviated by rest.  The examining physician noted that the 
Veteran was unable to take pain medication secondary to his 
reduced kidney function.

The Veteran had flexible flat feet bilaterally.  He had atrophic 
and deformed toe nails on the left foot, an adherent 5.5 
centimeter long surgical scar, and an itchy skin disease that 
spread from his legs to his feet.  The scar was tender.  The 
Veteran had left foot pain at the swollen left dorsum pedis at 
the site of the previous fractures even without weight bearing.  
The dorsum of the left foot was tender to touch.  The Veteran 
experienced pain when moving his left toes.  He had edema and 
weakness bilaterally, with the weakness being more pronounced on 
the left side.  There was no instability in either foot.  The 
Veteran was noted to limp on the left side.  The Veteran reported 
that he could hardly walk for the past 3 months.  He wore extra 
wide tennis shoes made of soft material with a cushioned insert 
on both feet and walked toward the outside of his feel on the 
left side.

The Veteran also was noted to have infected ulcers on his lower 
legs and to be in "constant dermatological treatment."  Active 
and passive dorsiflexion of the left great toe were severely 
limited.  The Veteran did not have any plantar flexion 
bilaterally.  

The examiner's diagnostic impression of the Veteran's left foot 
disorder was ankylosis due to bony overgrowth s/p multiple 
fractures between the medial cuneiform bone and metatarsal 1 and 
distinct posttraumatic changes in the tarsal joints and at the 
Lisfranc joint level.  

An undated  letter from the Veteran's physician noted that he had 
treated the Veteran since 1994 and that the Veteran was "unable 
to cope with long-term employment" due to his "state of 
health."  The physician noted that the Veteran required regular 
medication.  The physician did not provide a rationale for his 
conclusion and did not identify the medical problems that 
rendered the Veteran unemployable in his opinion.

German disability benefit documents indicate that the Veteran is 
considered to be 100 percent disabled by reason of the following 
disabilities: mental illness, prostate disease in remission, 
reduced renal function, high blood pressure, and coxarthrosis.

This evidence does not show that the Veteran is unable to perform 
substantially gainful employment solely as a result of his 
service connected left foot and psychiatric disabilities.  The 
Veteran stopped working after a 2003 motorcycle accident.  He 
reported that he was "let go" by his employer after this 
accident.  

While the Veteran's left foot disability causes an altered gait 
and pain that increased with weight bearing, it was not shown 
that this disability prevented the Veteran from performing 
substantially gainful work.  The Board notes that, in addition to 
the Veteran's service connected traumatic arthritis and scar on 
his left foot, the Veteran had other disorders of the bilateral 
feet that impacted his ability to walk and perform weight bearing 
activities.  Nonetheless, even assuming the restrictions on the 
Veteran's ability to stand and walk were solely related to his 
service connected left foot disability, this was not shown to 
preclude sedentary employment.  Additionally, the Board notes 
that the Veteran's most recent occupation was truck driver, a 
largely sedentary position that involved use of the right foot to 
drive, not the left foot.  

Additionally, the Veteran's psychiatric disorder does not now 
preclude substantially gainful employment.  At the Veteran's last 
examination, there was no evidence of a psychiatric disorder upon 
examination.  While the examiner indicated that the Veteran's 
psychiatric disorder, while not evident on examination, was well 
documented, he assessed the Veteran as being mildly to moderately 
severely impaired and as being able to perform occupations with 
"low demands on psychosocial endurance."  This is consistent 
with earlier treatment records indicating that the Veteran was 
"psychosis free" and would be able to return to his former 
occupation as a truck driver.  

While the Veteran's physician indicated that the Veteran was 
unable to work due to his "state of health", as previously 
noted this physician did not indicate which of the Veteran's 
multiple medical disorders prevented his employment.  Moreover, 
the physician did not provide any rationale for his conclusion 
that the Veteran was unable to work.  Therefore, his opinion is 
of limited probative value and is accorded less weight than that 
of the physicians who examined the Veteran and provided 
comprehensive reports of their findings and conclusions.

The Board notes that the Veteran contends that the German 
government's finding that he was unemployable establishes his 
entitlement to TDIU.  However, the Board notes that this finding 
of unemployability included multiple medical disorders many of 
which are not service connected disabilities.  There was no 
finding that the Veteran's service connected disabilities alone 
precluded the Veteran from employment.  Moreover, even if there 
was such a finding, while it is probative evidence to be 
considered by the Board, the Board would not be bound by such a 
finding.

In sum, the Board concludes that while the Veteran's service 
connected disabilities may prevent the Veteran from engaging in 
employment that requires weight bearing activity or performing 
stressful and complex tasks, they do not preclude all 
substantially gainful employment.  Thus, the evidence does not 
demonstrate entitlement to TDIU.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Entitlement to TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


